The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 49 recites that a quantity of the first component is used such that the capsule reaches the ground after being dropped from an aircraft and prior to ignition is indefinite.  There is no way to ascertain how much the claimed quantity would be or how high the plane would be off the ground.  The claims have been amended to recite “ten of seconds”.  Again, there is no way to determine how much time this would entail since one could count by tens of seconds for hours.
Claims 31-41, 49, and 51-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant does not have basis for the amendment of “non-explosive” to the claims.  This term is not in the specification.
Claims 31-41, 49, and 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the term “non-explosive” but later claims that the PHS is thermite.  This is indefinite since thermite would not be considered “non-explosive”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 31, 37-41, 49, and 52-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson (6877433) in view of Allen et al (3780655).
Regarding claim 31, Stevenson discloses the basic structure of a capsule with potassium permanganate (meets first part of an ignition system) that is ignited (reactive) by introduction of glycol (meets second part of the ignition system into the capsule body (abstract).  The capsule will inherently have side walls and outer end walls that are exterior to the compartment.  The details of the belt arrangement, containers (meets capsules), couplings, and dispensing are described (col.4).
Allen discloses a capsule system which includes potassium permanganate and is ignited by a liquid such as glycol.  The capsule includes a primer pellet inside (meets PHS as claimed) for further ignition power (col. 3 and 4).  The pellet can be made of potassium permanganate or other oxidizer.  The pellet is considered to be “non-explosive”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the primer pellet in the device of Stevenson since the device of Allen uses the same potassium permanganate and glycol of Stevenson and since Allen suggests that the primer is used for further ignition.  It is also obvious to vary the parameters such as ingredients and arrangement of components to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The potassium permanganate and glycol inherently will generate sufficient heat to ignite the PHS since they are the same claimed ingredients as that used by Applicant and thus will react in the same manner.  The claim language that recites the use of an injector to inject the liquid second part is a statement of intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 38, Steven discloses the containers (capsules) hooked together by couplings that are formed integrally (col. 2, lines 20-26).  
Regarding claim 39, Stevenson discloses that the coupling can be an extension of the container (col.4, lines 15-25).  Thus it is obvious that the coupling is made from the same material as the container.
Regarding claim 49, it is obvious to vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  The limitation that the capsule reaches the ground after being dropped from an aircraft and prior to ignition is a method limitation which does not limit the incendiary capsule as claimed.
Claims 32, 33, 35, 36, 40, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson (6877433) in view of Allen et al (3780655) as applied above, and further in view of Carter (4640724).
Regarding claim 32, Carter discloses the use of a coating of shellac and methylated spirits onto a priming composition which serves to improve explosibility and handling (col. 6, lines 36-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the priming composition coating as disclosed by Carter with the primer pellet as taught by Allen since Carter suggests that such a coating will improve explosibility and handling of a priming composition (col. 6, lines 36-55).  It is also obvious to vary the parameters such as ingredients and arrangement of components to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The coating will inherently ignite at or below the temperature generating by the potassium permanganate and glycol since the coating is made of the same claimed ingredients as that used by Applicant and thus will react in the same manner.
Regarding claim 35, Carter discloses that the shellac and methylated spirits are applied to the priming composition and then allowed to dry (col. 6, lines 36-55).
Claims 34 and 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson (6877433) in view of Allen et al (3780655) as applied to claims above, and further in view of Dias dos Santos (4756250).
Dias dos Santos discloses an initiating composition that can include aluminum, barium nitrate, potassium nitrate, sulfur and gums (col. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the initiating composition taught by Dias dos Santos in the device as taught since Dias dos Santos teaches that the composition is used for ignition and since Allen teaches that a primer (initiating) composition is used in the capsule It is also obvious to vary the parameters such as ingredients and arrangement of components to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the 112 rejection, however note that the claims have been amended to recite “ten of seconds”.  Again, there is no way to determine how much time this would entail since one could count by tens of seconds for hours.
Applicant argues the 103 rejection.  Applicant argues the features of Stevenson and Allen separately.  Note that a 103 rejection has been set forth to result in a combination of references, thus the combination together meets the claim terminology.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the Allen reference, Allen recites that a pellet is included with the capsule.  The capsule includes a primer pellet inside (meets PHS as claimed) for further ignition power (col. 3 and 4).  The pellet can be made of potassium permanganate or other oxidizer.  The pellet is considered to be “non-explosive”.  Applicant argues that the prior art teaches away from the combination but note that there is no disclosure that indicates that this combination will fail to function.  Applicant’s arguments that an elongated period prior to detonation will occur but there is no evidence set forth to show this allegation.
Applicant argues that Carter and Dias dos Santos is not in the same field and also hindsight reasoning.  First, all the prior art references relate to energetic materials and thus would be considered to be in the same field or endeavor.  Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734